UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7124



JOSEPH P. STICH,

                                           Petitioner - Appellant,

          versus


RON ANGELONE, Director, Virginia Department of
Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-96-837-R)


Submitted:   November 30, 1998         Decided:     December 23, 1998


Before MURNAGHAN, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John M. DiJoseph, KAVRUKOV, MEHROTRA & DIJOSEPH, Arlington, Vir-
ginia, for Appellant. Kathleen B. Martin, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998). We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court. See Stich v. Angelone, No. CA-96-837-R (W.D. Va., filed

June 30, 1998; entered July 1, 1998). See Fed. R. Civ. P. 58,

79(a). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                2